— Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered October 28, 1987, which convicted defendant of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, adjudicated her a youthful offender, and sentenced her to a sentence of intermittent imprisonment of six months, to be served on weekends, and 4 Vi years’ probation, unanimously modified, on the law, to reduce the period of intermittent imprisonment to a term of four months, and otherwise affirmed.
The sentence imposed was illegal. Penal Law § 60.01 (2) (d) requires that when a sentence of intermittent imprisonment and probation is imposed, the period of intermittent imprisonment may not exceed four months. Therefore, that portion of the sentence which imposed six months’ intermittent imprisonment was impermissible, and we modify the sentence accordingly. Concur — Kupferman, J. P., Sullivan, Milonas and Ellerin, JJ.